DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 12/17/2020 has been considered.
 
Allowable Subject Matter
Claims 1-14 and 16-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

With regard to claim 1, D1 teaches a system for patterning a flat panel display, in at least figure 1, comprising: a laser gage (LA/IL; [0062]); a laser gage mirror (MT).
D1 fails to expressly disclose a “half Dyson system,” and wherein the phase mask grating includes a grating line pattern that comprises: a center line; and a plurality of grating lines, each grating line having a length indicating a size of that grating line and each grating line being positioned at a distance from the center line, wherein the lengths of the plurality of grating lines increase for each grating line as the distance from the center line increases to a point a distance away from the center line.

D1 still fails to expressly disclose wherein the phase mask grating includes a grating line pattern that comprises: a center line; and a plurality of grating lines, each grating line having a length indicating a size of that grating line and each grating line being positioned at a distance from the center line, wherein the lengths of the plurality of grating lines increase for each grating line as the distance from the center line increases to a point a distance away from the center line.
In a related endeavor, D2 and D3 fails to remedy the deficiencies of D1 with regard to wherein the phase mask grating includes a grating line pattern that comprises: a center line; and a plurality of grating lines, each grating line having a length indicating a size of that grating line and each grating line being positioned at a distance from the center line, wherein the lengths of the plurality of grating lines increase for each grating line as the distance from the center line increases to a point a distance away from the center line.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 11/06/2020 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-6, the claims depend from an allowable base claim and are therefore also allowable.


D1 fails to expressly disclose wherein the phase mask grating includes a qrating line pattern that comprises: a center line; and a plurality of grating lines, each grating line having a length indicating a size of that qratinq line and each qratinq line beinq positioned at a distance from the center line, wherein the lengths of the plurality of grating lines increase for each grating line as the distance from the center line increases to a point a distance away from the center line,
In a related endeavor, D2 and D3 fails to remedy the deficiencies of D1 with regard to wherein the phase mask grating includes a grating line pattern that comprises: a center line; and a plurality of grating lines, each grating line having a length indicating a size of that grating line and each grating line being positioned at a distance from the center line, wherein the lengths of the plurality of grating lines increase for each grating line as the distance from the center line increases to a point a distance away from the center line.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 11/06/2020 the above subject matter has been found to be in a state of allowance.
With regard to claims 8-11, and 17-20, the claims depend from an allowable base claim and are therefore also allowable.


D4 fails to expressly disclose wherein each grating line having a height and a length, the height and length indicating a size of that grating line and each grating line being positioned at a distance from the center line, wherein the lengths of the plurality of grating lines increase for each grating line as the distance from the center line increases to a point a distance away from the center line.
In a related endeavor, D1, D2 and D3 fails to remedy the deficiencies of D4 with regard each grating line having a height and a length, the height and length indicating a size of that grating line and each grating line being positioned at a distance from the center line, wherein the lengths of the plurality of grating lines increase for each grating line as the distance from the center line increases to a point a distance away from the center line.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 11/06/2020 the above subject matter has been found to be in a state of allowance.
With regard to claims 8-11, and 17-20, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 5712722713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872